Citation Nr: 0317115	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  01-03 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to assignment of a higher disability rating 
for service-connected Peyronie's disease, currently rated as 
0 percent disabling.

2.  Entitlement to assignment of a higher disability rating 
for service-connected psoriasis, currently rated as 0 percent 
disabling.

3.  Entitlement to service connection for right shoulder 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1978 to March 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
2000, a statement of the case was issued in February 2001, 
and a substantive appeal was received in March 2001.  


REMAND

A review of the record shows that the May 2000 VA examiner 
found that there was no evidence of a current right shoulder 
disability on examination.  However, private medical record 
from Miers Johnson, M.D. in early 2000 refer to bilateral 
subacromial bursitis and impingement syndrome.  Further, VA 
examination report in May 2000 noted that some medical 
records were not available for the examiner to review, 
specifically the records from Dr. Johnson.  Based upon the 
conflicting evidence noted above and the fact that the May 
2000 VA examiner did not have the opportunity to review Dr. 
Johnson's records, the Board finds that another VA 
examination is necessary.  

The Board notes that it is unclear from the record that the 
veteran has been furnished appropriate notice under the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (August 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Prior to May 1, 2003, the Board attempted to cure any VCAA 
notice deficiency by mailing a VCAA notice letter dated 
November 2002 to the veteran pursuant to 38 C.F.R. 
§ 19.9(a)(2)(ii).  However, it appears that this regulation 
has been recently invalidated by the United States Court of 
Appeals for the Federal Circuit.  Disabled American Veterans 
v. Secretary of Veterans Affairs, Nos. 02-7304, - 7305, - 
7316 (Fed. Cir. May 1, 2003).  Therefore, appropriate VCAA 
notice should now be furnished by the RO.

Finally, the Board notes that a November 2000 rating decision 
shows that the veteran was granted service connection for 
psoriasis, which was rated under 38 C.F.R. § 4.118, 
Diagnostic Code 7816.  The diagnostic criteria for psoriasis 
was recently revised, effective August 30, 2002.  67 Fed. 
Reg. 49590-49599 (July 31, 2002).  Where laws or regulations 
change after a claim has been filed or reopened and before 
the administrative or judicial process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The RO's 
attention is therefore directed to the new rating criteria.   

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet.App. 183 (2002).

2.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the nature, extent, and 
etiology of the veteran's right shoulder 
disability, if any.  The examiner should 
review the record and examine the 
veteran.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  All 
medically indicated special tests should 
be conducted, including x-rays and an MRI 
if deemed medically appropriate.  Based 
on the examination and a review of the 
medical records, the examiner is asked to 
determine the nature of any current 
chronic right shoulder condition and to 
determine whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the veteran's current 
right shoulder disability, if any, is 
etiologically related to his active duty 
service.

3.  An attempt should also be made to 
schedule the veteran for a VA skin 
examination during a period when the 
veteran is experiencing a flare-up of the 
disorder.  The examiner should report all 
areas of involvement, including the face 
as claimed by the veteran, and color 
photographs of affected areas should be 
taken and associated with the examination 
report.  All examination findings should 
be reported to allow for evaluation under 
both prior and current VA skin disability 
criteria. 

4.  After undertaking any additional 
development that the RO may deem 
necessary, the RO should review the 
expanded record and determine whether an 
increased rating is warranted for 
service-connected psoriasis and 
Peyronie's disease and whether service 
connection is warranted for right 
shoulder disability.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



